OPINION — AG — ** SCHOOL DISTRICT — SURPLUS PROPERTY — FEDERAL ** AN OKLAHOMA SCHOOL DISTRICT WHICH AS RECEIVED SURPLUS PROPERTY PURSUANT TO 40 U.S.C.A. 484 AND 80 O.S. 34.1 [80-34.1] ET SEQ. MAY SELL SUCH PROPERTY TO PRIVATE INDIVIDUALS OR INTERESTS, PROVIDED THE PROPERTY HAS BECOME SURPLUS TO THE NEEDS OF THE SCHOOL DISTRICT AND THE SALE IS CONDUCTED SO AS TO PRODUCE HIGHEST AND BEST PRICE FOR THE PROPERTY SOLD. (SCHOOL PROPERTY, RESALE, SURPLUS PROPERTY, FEDERAL PROPERTY, DISTRIBUTED, POLITICAL SUBDIVISION, EQUIPMENT, STATE AGENCY, EDUCATIONAL INSTITUTIONS, GIFTS, DONATIONS, STATE BOARD OF PUBLIC AFFAIRS, SELL, BID) CITE: 70 O.S. 5-117 [70-5-117], 80 O.S. 34.1 [80-34.1], 80 O.S. 34.2 [80-34.2], 80 O.S. 34.3 [80-34.3], OPINION NO. 76-300 (JAMES B. FRANKS)